Name: Council Regulation (EC) NoÃ 470/2008 of 26Ã May 2008 amending Regulation (EC) NoÃ 1782/2003 as regards the transfer of tobacco aid to the Community Tobacco Fund for the years 2008 and 2009 and Regulation (EC) NoÃ 1234/2007 with regard to financing of the Community Tobacco Fund
 Type: Regulation
 Subject Matter: agricultural policy;  European construction;  plant product;  cooperation policy;  EU finance;  economic policy
 Date Published: nan

 30.5.2008 EN Official Journal of the European Union L 140/1 COUNCIL REGULATION (EC) No 470/2008 of 26 May 2008 amending Regulation (EC) No 1782/2003 as regards the transfer of tobacco aid to the Community Tobacco Fund for the years 2008 and 2009 and Regulation (EC) No 1234/2007 with regard to financing of the Community Tobacco Fund THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the third subparagraph of Article 37(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Pursuant to Article 110j of Council Regulation (EC) No 1782/2003 (2) establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending certain Regulations tobacco aid is granted to the producers of raw tobacco for the harvest years 2006 to 2009. (2) Article 104(2) of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (3) provides for the funding of the Community Tobacco Fund by the transfer of certain amount of tobacco aid for the calendar years 2006 and 2007 in accordance with Article 110m of Regulation (EC) No 1782/2003. The Community Tobacco Fund has always been funded by the transfer of part of the tobacco aids. Such transfer for calendar years 2006 and 2007 was initially proposed when the introduction of the tobacco sector into the single payment scheme was to be accompanied by a transitional tobacco aid to be paid in the same years. Council Regulation (EC) No 864/2004 (4) finally extended the tobacco aid to 2008 and 2009 without accordingly extending the funding of the Community Tobacco Fund by a reduction of the tobacco aid. (3) Actions funded by the Community Tobacco Fund have proved to be very successful as well as a positive example of cooperation between agriculture and health policies. In order to ensure the continuation of those actions, and taking into account that the Fund has always been funded by transfer from the tobacco aid, it is appropriate to transfer an amount equal to 5 % of the tobacco aid granted for the calendar years 2008 and 2009 to the Community Tobacco Fund. (4) Regulation (EC) No 1782/2003 and Regulation (EC) No 1234/2007 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 110m of Regulation (EC) No 1782/2003 shall be replaced by the following: Article 110m Transfer to the Community Tobacco Fund An amount equal to 4 % for the calendar year 2006 and 5 % for the calendar years 2007, 2008 and 2009 of the aid granted in accordance with this Chapter shall finance actions of information under the Community Tobacco Fund provided for in Article 13 of Regulation (EEC) No 2075/92. Article 2 Article 104(2)(b) of Regulation (EC) No 1234/2007 shall be replaced by the following: (b) for the calendar years 2006 to 2009, in accordance with Article 110m of Regulation (EC) No 1782/2003. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 2008. For the Council The President D. RUPEL (1) Opinion of 20 May 2008 (not yet published in the Official Journal). (2) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 293/2008 (OJ L 90, 2.4.2008, p. 5). (3) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Regulation (EC) No 361/2008 (OJ L 121, 7.5.2008, p. 1). (4) OJ L 161, 30.4.2004, p. 48, as corrected by OJ L 206, 9.6.2004, p. 20.